Citation Nr: 1204011	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  08-30 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left carpal tunnel syndrome, including as secondary to service-connected right carpal tunnel syndrome.  

2.  Entitlement to an increased evaluation (rating) for right carpal tunnel syndrome, in excess of 10 percent prior to May 1, 2009, and in excess of 30 percent from May 1, 2009, forward.  

3.  Entitlement to an evaluation in excess of 30 percent for folliculitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel
INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from July 1979 to November 2003.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from December 2007 and January 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  The Veteran did not sustain a left wrist/hand injury or disease in service. 

2.  Symptoms of a left wrist/hand disorder were not chronic in service. 

3.  Symptoms of a left wrist/hand disorder have not been continuous since service separation. 

4.  The Veteran's current left carpal tunnel syndrome is not related to active service. 

5.  The Veteran's left carpal tunnel syndrome is not causally related to or permanently worsened by any service-connected disability.

6.  During the rating period on appeal prior to May 1, 2009, the Veteran's right carpal tunnel syndrome has been productive of not more than mild incomplete paralysis of the median nerve.

7.  During the rating period on appeal from May 1, 2009, forward, the Veteran's right carpal tunnel syndrome has been productive of not more than moderate incomplete paralysis of the median nerve.  

8.  Throughout the rating period on appeal, the Veteran's folliculitis has been manifested by skin lesions and scarring, affecting approximately 16 percent of the total body and 9 percent of exposed areas, and has not required any corticosteroids or other immunosuppressive drugs.  


CONCLUSIONS OF LAW

1.  The Veteran's left carpal tunnel syndrome was not incurred in or aggravated by service, nor is it shown to be caused or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).

2.  The criteria for an evaluation in excess of 10 percent for right carpal tunnel syndrome have not been met for the period prior to May 1, 2009.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic Code 8515 (2011).

3.  The criteria for an evaluation in excess of 30 percent for right carpal tunnel syndrome have not been met for the period from May 1, 2009, forward.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic Code 8515 (2011).

4.  For the entire rating period on appeal, the criteria for an evaluation in excess of 30 percent for folliculitis have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.118, Diagnostic Code 7806 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.156(a), 3.326(a) (2011).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353 -356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 
 
In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (2009).  

Regarding the issue of service connection for left carpal tunnel syndrome, in a timely August 2007 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, what information and evidence must be submitted by the Veteran, and what information or evidence VA will attempt to obtain. 

The Board finds that the notice requirements of VCAA have also been satisfied with respect to the issues of increased rating for right carpal tunnel syndrome and folliculitis.  The RO sent the Veteran letters in August 2007 and August 2008 (accompanying the Statement of the Case (SOC)) that informed of the requirements needed to establish an increased evaluations for right carpal tunnel syndrome and folliculitis.  The notice letters advised the Veteran that VA used a published schedule for rating disabilities that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  In accordance with the requirements of VCAA, the VA letters informed the Veteran what evidence and information she was responsible for obtaining and the evidence that was considered VA's responsibility to obtain. 

With regard to the issue of service connection for left carpal tunnel syndrome, the Veteran was provided with a VA examination in September 2007.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).   

The Board notes that the September 2007 VA medical examination did not offer an opinion on whether the Veteran's left carpal tunnel syndrome was directly related to active service; however, as the Board finds that the weight of the evidence demonstrates that the Veteran did not have any left wrist/hand injury, disease, or event in service, or left carpal tunnel symptoms during service, warrants the conclusion that a remand for an additional examination and/or opinion is not necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  The competent medical evidence of record is sufficient to decide the claim because it shows a diagnosis of carpal tunnel syndrome after service separation.  Because the weight of the evidence that is of record demonstrates no left wrist injury, disease, event, or even chronic left wrist symptoms in service, and no continuous symptoms after service separation, the Board finds no basis for an additional VA examination or medical opinion to be obtained. 

The Veteran's service treatment records are devoid of any complaints or treatment for left wrist/hand symptoms.  Further, for the reasons explained in this decision, the Board finds that there is otherwise no credible evidence of any in-service disease or injury to the left wrist/hand, and there is no evidence of other event during service.  Because there is no in-service injury or disease to which competent medical opinion could relate a current disability, there is no reasonable possibility that another VA examination or opinion could aid in substantiating the current claim for service connection for left carpal tunnel syndrome.  See 38 U.S.C.A. 
§ 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"). 

The Board has also considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  However, the outcome of this claim hinges on what occurred or more precisely what did not occur, during service, including the factual questions of whether the Veteran experienced left wrist/hand injury or disease in service, chronic left wrist/hand symptoms in service, or continuous left wrist/hand symptoms since service separation.  In the absence of credible evidence of an in-service disease or injury, referral of this case to obtain an additional examination and/or an opinion as to the etiology of the Veteran's current left carpal tunnel syndrome is not necessary to decide the claim, and would in essence place the examining physician in the role of a fact finder.  This is the Board's adjudicative responsibility.  In other words, any medical opinion sought which provided a nexus between the Veteran's current left carpal tunnel syndrome and her military service would necessarily be based solely on inaccurate factual assumptions of in-service left wrist/hand injury or disease and/or continuous left wrist/hand symptoms since service. 

The U.S. Court of Appeals for Veterans Claims (Court) has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected). 

The holding in Charles was clearly predicated on the existence of evidence of both in-service incurrence and of a current diagnosis.  Simply stated, referral of this case for an examination or obtainment of another medical opinion under the circumstances here presented would be a useless act.  The duty to assist is not invoked, even under Charles, where "no reasonable possibility exists that such assistance would aid in substantiating the claim."  See also 38 U.S.C.A. § 5103A (a)(2) (West 2002). 

The Board further finds that the VA opinion obtained in this case is adequate as to the question of whether the Veteran's left carpal tunnel syndrome is proximately due to the service-connected right carpal tunnel syndrome.  The opinion was predicated on a full reading of the private and VA medical records in the Veteran's claims file.  The VA nexus opinion considered all of the pertinent evidence of record, to include VA treatment records, comprehensive physical examinations, and the statements of the Veteran.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion on the issue of secondary service connection for left carpal tunnel syndrome has been met.  38 C.F.R. 
§ 3.159(c)(4) . 

The Veteran has been afforded adequate examinations on the issue of an increased rating for service-connected right carpal tunnel syndrome and folliculitis.  VA provided the Veteran with examinations in September 2007, August 2008, and May 2009.  The claims file and treatment records were reviewed, the Veteran's history was taken, and complete examinations with clinical measures were conducted.  The conclusions reached and diagnoses given were consistent with the examination reports.  For these reasons, the Board finds that the Veteran has been afforded adequate examinations on the issues of increased ratings for service-connected right carpal tunnel syndrome and folliculitis.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording VA examinations.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, VA examination reports, and the Veteran's statements.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

Service Connection Laws and Regulations

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, generally, there must be:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  "Aggravation" is defined for this purpose as a chronic, permanent worsening of the underlying condition, beyond its natural progression, versus a temporary flare-up of symptoms.  Id.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512   (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

Effective from October 10, 2006, 38 C.F.R. § 3.310 was amended.  See 71 Fed. Reg. 52,744 (2006).  The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation, specifically in terms of requiring the establishment of a baseline level of disability for the non-service-connected condition prior to the claimed aggravation.  Regardless of whether the case is considered under the old or new regulation, based upon the facts in this case, neither version is more favorable, and the regulatory change does not affect the outcome herein.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469   (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

It is the Board's responsibility to evaluate the entire record on appeal.  See 
38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Left Carpal Tunnel Syndrome

The Veteran contends that her left carpal tunnel syndrome, manifested by numbness and tingling of the left hand, was caused by overuse of her left hand, which was necessitated by the symptoms of her service-connected right carpal tunnel syndrome.  While this claim appears to be for secondary service connection, the Board will also consider whether the left carpal tunnel syndrome is directly related to service. 

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did not sustain a left wrist/hand injury or disease in service, and that symptoms of left carpal tunnel syndrome, to include numbness and tingling, were not chronic in service.  A June 2003 service treatment (medical) record documents a negative Tinel's sign in the left wrist.  In addition, the August 2003 service separation examination report documented positive Tinel and Phalen's tests in the right wrist, tenderness to palpation of the right wrist, and a diagnosis of right carpal tunnel syndrome, but no left hand symptoms or diagnoses.  Finally, the Veteran was afforded a VA examination in August 2003 at which she did not report any left hand symptoms.  

In short, the service treatment records do not demonstrate the presence of left carpal tunnel syndrome, including no evidence of chronic symptoms of left hand numbness or tingling during service, and do not demonstrate any relevant injury or disease in service.  This is especially relevant since the Veteran did have complaints and a diagnosis of right carpal tunnel syndrome during active service, but did not report any left hand symptoms.  She has not contended that she suffered from left hand symptoms in service or that left hand symptoms were chronic in service.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) .

The Board next finds that the weight of the evidence demonstrates that symptoms of left carpal tunnel syndrome have not been continuous since service separation in November 2003.  Following service separation in November 2003, the evidence of record shows no diagnosis or treatment for left wrist/hand symptoms until February 2005.  The absence of post-service findings, diagnosis, or treatment until 2005 (in conjunction with continuous documented reporting of right hand symptoms after service) is one factor that tends to weigh against a finding of either left carpal tunnel syndrome in service or continuous left hand symptoms after service separation.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  While the Veteran is competent to state that she had left hand symptoms at any time, including in service, she has not contended or submitted any lay or medical evidence showing that left hand symptoms have been continuous since service separation. 

The Board acknowledges the September 2007 VA examination, in which the examiner did not provide an opinion on whether the Veteran's left carpal tunnel syndrome was directly related to active service.  As discussed above, the Board finds that because there is no in-service injury or disease to which competent medical opinion could relate a current disability, there is no reasonable possibility that another VA examination or opinion could aid in substantiating the current claim for service connection for left carpal tunnel syndrome.  See 38 U.S.C.A. 
§ 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"). 

The Veteran is also claiming that her left carpal tunnel syndrome is the direct result of her service-connected right carpal tunnel syndrome.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin, 11 Vet. App. at 512; Reiber, 7 Vet. App. at 16-17. 

The Veteran has a current diagnosis of left carpal tunnel syndrome.  In February 2005, the Veteran reported left hand numbness and tingling, similar to the symptoms in her right wrist/hand.  The doctor assessed bilateral carpal tunnel syndrome.  Mild carpal tunnel syndrome of the left wrist was confirmed by an October 2005 EMG/NCV study.   

Service connection has been established for right carpal tunnel syndrome.  Service connection for right carpal tunnel syndrome was granted in a January 2004 rating decision. 

The Board finds that the weight of the evidence demonstrates that the Veteran's left carpal tunnel syndrome is not proximately due to the service-connected right carpal tunnel syndrome.  In the September 2007 VA opinion, which weighs against the Veteran's claim, the VA examiner opined that it is totally impossible that the Veteran developed left hand paralysis, or numbness or tingling in the left arm compared to the right secondary to right carpal tunnel syndrome.  The examiner noted the Veteran's verbal history of right and left hand symptoms and pertinent medical documentation in reaching this conclusion. 

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998). 

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal, 5 Vet. App. at 461 (holding that the Board may reject a medical opinion based on an inaccurate factual basis). 

The September 2007 VA opinion, which weighs against the Veteran's claim, is competent and probative medical evidence because it is factually accurate, as it appears the VA examiner was informed of the relevant evidence in this case, the opinion is fully articulated, and is supported by sound reasoning in the form of well-documented verbal history and review of pertinent medical records, including service treatment records. 

Further, the Board has considered the statements of the Veteran that her left carpal tunnel syndrome is related to her right carpal tunnel syndrome; however, questions of medical etiology of neurological disorders involving unseen nerves and questions of compression of the nerves requires specialized testing by a medical professional and medical (anatomical) knowledge of nerve distributions.  While the Veteran is competent to report any symptoms that affect her left arm, hand, and wrist, including symptoms such as pain, numbness, and tingling, she is not competent by knowledge, training, or experience to determine the etiology of her left carpal tunnel syndrome; thus, her statements do not establish a connection between her left and right carpal tunnel syndromes.  

For these reasons, the Board finds that the lay and medical evidence that is of record weighs against the claim for service connection for left carpal tunnel syndrome, including the occurrence of any in-service left wrist/hand injury, in-service left wrist/hand symptoms, and continuous post-service left wrist/hand symptoms.  The Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for left carpal tunnel syndrome, including as secondary to the service-connected right carpal tunnel syndrome, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 ; 38 C.F.R. § 3.102 . 

Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (rating schedule), which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 C.F.R. § 4.1.  In addition, where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations which are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons used to support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These regulations include, but are not limited to, 38 C.F.R. § 4.1, which requires that each disability be viewed in relation to its history and that there be an emphasis placed upon the limitation of activity imposed by the disabling condition, and 38 C.F.R. § 4.2, which requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  Additionally, 38 C.F.R. § 4.10 provides that the basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  These requirements for the evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decision based upon a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation of the disability level and any changes in the condition.

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In this case, the Veteran's right carpal tunnel syndrome has been evaluated under Diagnostic Code (DC) 8515, which is found in the Schedule of Ratings for Diseases of the Peripheral Nerves under 38 C.F.R. § 4.124a.  Under DC 8515, which addresses complete and incomplete paralysis of the median nerve, when the dominant extremity is involved, a 10, 30, or 50 percent evaluation is assigned where incomplete paralysis is mild, moderate, or severe, respectively.  A 70 percent evaluation is assigned where there is complete paralysis, with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  

The Court has emphasized that evaluation of musculoskeletal disabilities also includes consideration of functional loss due to pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination, and of impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The Veteran's folliculitis has been evaluated under DC 7806, which addresses dermatitis or eczema.  This Diagnostic Code provides a 60 percent evaluation when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the past 12-month period; a 30 percent evaluation is assigned when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period; a 10 percent evaluation is assigned when at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; intermittent systemic therapy such as corticosteroids or other immuno-suppressive drugs required for a total duration of less than six weeks during the past 12-month period; and a noncompensable, or 0 percent, evaluation is assigned when less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and; no more than topical therapy is required during the past 12-month period.   

As above, in rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson, 7 Vet. App. at 39-40   (1994); Gilbert, 1 Vet. App. at 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, 10 Vet. App. at 74 (1997); Layno, 
6 Vet. App. at 469 (1994); see also Cartright, 2 Vet. App. at 25 (1991).

Right Carpal Tunnel Rating

The Veteran was granted service connection for right carpal tunnel syndrome in a January 2004 rating decision.  She was initially assigned a 10 percent evaluation, effective from December 1, 2003, the day after she separated from service.  Then, from March 22, 2006 to April 30, 2006, a temporary 100 percent rating was in effect while the Veteran was convalescing following a right carpal tunnel release, after which time the evaluation reverted back to 10 percent.  

In July 2007, the Veteran filed a claim for increased rating, and the claim was denied in a December 2007 rating decision; however, during the course of this appeal in a January 2010 rating decision, the RO granted a staged 30 percent evaluation for the period from May 1, 2009, the date of the VA examination that showed the criteria for a higher evaluation were first demonstrated.  

After a review of all the evidence in this case, lay and medical, , the Board finds that for the period on appeal prior to May 1, 2009 the criteria for an evaluation in excess of 10 percent for right carpal tunnel syndrome have not been met or more nearly approximated.   During the rating period on appeal prior to May 1, 2009, the Veteran's right carpal tunnel syndrome has been productive of not more than mild incomplete paralysis of the median nerve, which is contemplated by a 10 percent disability rating under DC 8515.  38 C.F.R. § 4.124a.   

In February 2007, the Veteran continued to complain of tingling pain and numbness in her right hand and fingers.  In March 2007, she stated that the numbness had increased over the past year, and that the March 2006 surgery had little effect on her symptoms.  She also reported that she had also tried night splints without any effect.  Spurling's test was negative, as was Tinel's test at both the elbow and wrist.  Phalen's was mildly positive.  A median compression test was negative.  There was no muscle wasting in the hand, no bony deformity, and full range of motion of all fingers.  The doctor assessed unlikely significant carpal tunnel syndrome, and rather attributed the Veteran's symptoms to early arthritis of the hands.  

A February 2007 EMG/NCV study revealed very mild right carpal tunnel syndrome (a note on the EMG/NCV report indicates that the condition was severe prior to decompression in March 2006).  

The Veteran was afforded a VA examination in September 2007.  She stated that she worked as a claims assistant, and that her right arm was affected by increased typing.  She reported that the pain occurred in the tips of all fingers and radiated to the palm and wrist, and to the forearm and elbow, and that the pain was constant, and averaged a 7 out of 10 in severity every day.  She also reported constant associated numbness in the fingertips and right forearm that interfered with daily activities, especially with typing.  She reported no additional limitation with flare-ups.  She reported having taken Naproxen, Gabapentin, and Lodine, but none of the medications had helped.  

Examination of the wrists in September 2007 demonstrated no deformity, swelling, or tenderness.  Dorsiflexion was 0 to 60 degrees without pain.  Volar flexion was 0 to 70 degrees without pain.  Radial deviation 0 to 15 degrees, and ulnar deviation was 0 to 40 degrees without pain.  Active range of motion did not produce any weakness, fatigue, or incoordination.  There was no additional loss of range of motion with repetitive movement.  She had normal pinprick sensation and strength in the right arm, and normal motor skills.  The VA examiner assessed mild carpal tunnel syndrome, as stated by recent (February 2007) EMG results and given conservative treatment.  

The Veteran was afforded another VA examination in August 2008.  She reported weakness and swelling in the right wrist and hand.  She was currently taking Gabapentin for her symptoms of forearm pain from her wrist to her right forearm with no real relief.  She denied paresthesias or dysesthesias, but did note an aching sensation in her forearm.  It did not affect her activities of daily living.  Physical examination showed no sensory impairment.  She had diminished grip strength in the right hand compared to the left.  There was no atrophy of the thenar eminence or in the forearm.  Tinel's was negative at the wrist.  The examiner assessed right carpal tunnel release with residual entrapment of the right median nerve, causing diminishment of grip strength.  

Based on the foregoing, the Board finds that the weight of the evidence is against a grant of an evaluation in excess of 10 percent for the incomplete paralysis of the median nerve for the period on appeal prior to May 1, 2009.  
  
Application of DC 8515 allows for a 10 percent evaluation when incomplete paralysis of the ulnar nerve is mild.  A 30 percent evaluation is assigned where the incomplete paralysis is moderate.  The 2007 EMG/NCV study showed "very mild" carpal tunnel syndrome.  In addition, a VA Medical Center (VAMC) physician assessed unlikely significant carpal tunnel syndrome in February 2007, and the September 2007 VA examiner also assessed mild carpal tunnel syndrome.  Further, with the exception of a mildly positive Phalen's test in February 2007, nerve testing was negative and sensory testing was normal.  Moreover, although she had diminished grip strength, she had full range of motion of her wrist and fingers.  For these reasons, the Veteran's median neuropathy cannot be characterized as more than mild in degree for the period prior to May 1, 2009, and DC 8515 does not allow for an increased rating in excess of 10 percent.  38 C.F.R. § 4.124a.

The Board has next considered whether any alternate diagnostic codes would allow for an increased rating; however, there are no other applicable codes relating to impairment of the median nerve.  The Board has also considered whether the competent evidence establishes any additional functional limitation due to factors such as pain, weakness, incoordination, or fatigability such that the Veteran's disability picture is more nearly approximated by a rating higher than 10 percent.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, supra.  Because no additional loss of function due to pain or weakness on repetition of range of motion testing was noted, a higher evaluation is not warranted due to pain or the other DeLuca factors.  

Next, the Board has considered the medical and lay evidence for the rating period on appeal from May 1, 2009, forward, and has determined that the weight of the evidence demonstrates that the schedular rating criteria at DC 8515 for an evaluation in excess of 30 percent have not been met for any period.  38 C.F.R. § 4.124a.  During the rating period on appeal from May 1, 2009, forward, the Veteran's right carpal tunnel syndrome has been productive of not more than moderate incomplete paralysis of the median nerve, which is contemplated by a 30 percent disability rating under DC 8515.  

At the May 2009 VA examination, the Veteran reported numbness and tingling in all fingers, that her writing was not as legible as it used to be, that her symptoms were aggravated by typing or driving a car more than 30 minutes, that she could only write for 30 minutes at a time before she developed pain in her hands, that she occasionally dropped things, that her grip was diminished, and that her symptoms interfered with her job, which involved using the phone and computer.  She reported she did not wear a brace, and did not take any medication for her symptoms.  

Physical examination of the right wrist in May 2009 showed grip reduced by 20 percent.  Tinel's sign was positive.  There was diminished sensation to pinprick and vibratory stimulation.  Range of motion of the right wrist was normal.  Based on the foregoing, the Board finds that during the rating period on appeal from May 1, 2009 forward, the Veteran's right carpal tunnel syndrome has been productive of not more than moderate incomplete paralysis of the median nerve. 

The weight of the evidence is against a grant of an evaluation in excess of 30 percent for right incomplete paralysis of the median nerve for the period on appeal from May 1, 2009 forward.  Under DC 8515, the next higher, 50 percent, evaluation is assigned when incomplete paralysis of the median nerve is severe.  In this case, from May 1, 2009, forward, the Veteran has been able to function without using a wrist brace or taking any medications.  Her symptoms cannot be characterized as severe, so DC 8515 does not allow for a higher evaluation.  

As above, the Board has considered whether any alternate diagnostic codes would allow for an increased rating; however, there are no other applicable codes relating to impairment of the median nerve.  The Board has also considered whether the competent evidence establishes any additional functional limitation due to factors such as pain, weakness, incoordination, or fatigability such that the Veteran's disability picture is more nearly approximated by a rating higher than 30 percent for the period from May 2009.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, supra.  Because the Veteran had full range of motion of the wrist, and no additional loss of function due to pain or weakness on repetition of range of motion testing was noted, a higher evaluation is not warranted due to pain or the other DeLuca factors.  

Finally, with respect to the Veteran's claims, the Board has also considered her general statements that her disability is worse, as well as symptoms, complaints, and functional impairment she has reported.  The Veteran is competent to report symptoms she experiences regarding right carpal tunnel syndrome because this requires only personal knowledge as it comes to her through her senses.  Layno, 
6 Vet. App. at 470.  On the question of specific level of disability of right carpal tunnel syndrome, the Board has considered all the evidence, lay and medical, including specific clinical measures and findings, in determining the appropriate rating.  Such competent evidence concerning the nature and extent of the Veteran's right carpal tunnel syndrome has been provided by the medical personnel who have examined her during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which right carpal tunnel syndrome is evaluated.  

In conclusion, the lay and medical evidence does not support a higher evaluation for right carpal tunnel syndrome, in excess of 10 percent for the rating period prior to May 1, 2009, or in excess of 30 percent for the period from May 1, 2009 forward.  As the preponderance of the evidence is against the claim for increased rating for right carpal tunnel syndrome, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.
 

Rating Folliculitis

The Veteran was granted service connection for folliculitis in a January 2004 rating decision.  A 10 percent evaluation was assigned, effective from December 1, 2003, the day after she separated from service.  The Veteran filed a claim for increased rating in July 2007.  The RO granted a 30 percent evaluation in the December 2007 rating decision that is the subject of this appeal, effective from July 27, 2007, the date of receipt of claim for increased rating.  

After a review of all the evidence in this case, lay and medical, the Board finds that, for the entire rating period on appeal, the criteria for an evaluation in excess of 30 percent for folliculitis have not been met for any period.  The Board finds that, throughout the rating period on appeal, the Veteran's folliculitis has been manifested by skin lesions and scarring, affecting approximately 16 percent of the total body and 9 percent of exposed areas, which warrants a 30 percent rating, and has not required any corticosteroids or other immunosuppressive drugs to warrant a higher rating under Diagnostic Code 7806.  

The evidence shows that, at a February 2007 VAMC visit, the doctor noted several patches of dark brown macular skin rash on the arms, legs, chest, and back, and referred her to dermatology.  In June 2007, the dermatologist noted that there was no response to topical steroids and antihistamine, raising the possibility that the dermatitis was driven by allergy versus emotional stress or irritation.  He prescribed Kenalog cream; however, later that month, the Veteran reported no change with the Kenalog cream.  Moreover, she reported that she had itching that was overpowering and no relief with her present medications.  The doctor assessed dermatitis and prescribed Mirtazapine.  

At the September 2007 VA examination, the Veteran reported that she developed a rash on both legs up to the thighs and then the total body after returning from Desert Storm.  It would start with a dry, white piece of skin.  It would turn into a smooth spot that itched, and then flakes occurred.  It then left scars.  The rash was there constantly, and she believed she had new spots arising constantly.  Physical examination revealed numerous brownish, non-raised scarring of both forearms, upper chest, legs, and back.  There were no active lesions present that consisted of any drainage, pus, or flakiness.  No infections were present.  All of the scars were well-healed, with good texture, and good adherence, with no keloid formation, no elevation, no depression, and no breakdowns or ulcerations.  There was no limitation of function of the scars or functional impairment.  The examiner assessed folliculitis of the total body with scarring, affecting 1 percent of both arms, 9 percent of the upper chest, 10 percent of the legs, and 10 percent of the back.  There was no scarring on the face.  

The Veteran was afforded another VA examination in August 2008.  She reported a rash on her arms, legs, back, buttocks, thighs, scalp, face, and neck, that the rash was constant and daily, she got new spots every day, and it itched every day.  She reported that she was currently taking Retin-A for the past 6 months, and also took Gabapentin for the pain from these rashes.  She also reported that she used another unknown cream every day, and a pill for itching at bedtime, that she had never taken any corticosteroid or immunosuppressant drugs, and that she had no incapacitating episodes in the past year.  

On physical examination in August 2008, there was scarring from the lesions on both thighs, the left lower leg, total thoracic spine, the upper chest, shoulders, upper forearms, both buttocks, and a few on the abdomen.  She currently had three whitish, pimple-like lesions on the left thigh, and one on the right thigh, which did itch.  The scars were well-healed, hyperpigmented, nontender, with good texture and good adherence.  There was no keloid formation, elevation, or depression.  There were no breakdowns or ulcerations.  There was no limitation of function from the scars or functional impairment.  The examiner assessed folliculitis with 3 active lesions on the left thigh and 1 active lesion on the right thigh, affecting less than 1 percent of the total body, and 0 percent of exposed body.  

The VA examiner assessed that the scarring affected 10 percent of the thoracic spine area with 0 percent of exposed body; the scarring on the left thigh affected approximately 3 percent total body and 0 percent exposed body; the scarring on the left lower leg affected less than 1 percent total body and 0 percent exposed body; the scarring on the right lower leg affected less than 1 percent total body and 0 percent exposed body; the scarring on the upper chest affected 1 percent of the total body and 0 percent of exposed body; the scarring on the right arm affected 3 percent of the total body and 2 percent of exposed body; the scarring on the left arm affected approximately 1.5 percent of total body and 0 percent of exposed body; scarring on the left buttocks affected 2 percent of the total body and 0 percent of exposed body; scarring on the right buttocks affected less than 1 percent total body and 0 percent exposed body; and scarring on the abdomen affected 2 percent of the total body and 0 percent exposed body.  There were no lesions on her face, scalp, or neck.  

Finally, the Veteran was afforded another VA examination in May 2009.  She reported that she continued to treat her skin with topical medication twice a day.  Physical examination showed areas of papules with scaling and raised areas with some tenderness involving the entirety of her scalp.  There were dark papules of varying size that were darker in color than adjacent skin, slightly raised with some scaling and no tenderness or heat, on the thoracic wall, the upper anterior chest, and both upper arms, right more than left.  The VA examiner assessed folliculitis of the scalp, chest wall, arms, and thighs.  The VA examiner also assessed that the exposed area affected on the scalp was 5 percent; the right upper arm comprised 3 percent; and the left upper arm comprised 1 percent of exposed area, and that total exposed area affected was 9 percent.  With regard to unexposed areas, the VA examiner assessed the right thigh comprised 1 percent; the left thigh comprised 2 percent; the posterior thoracic wall comprised 6 percent; the anterior thoracic wall comprised 1 percent; and total unexposed area affected was 7 percent.  The VA examiner assessed total body area as 16 percent, and found no scarring or disfigurement.  

Based on the foregoing, the Board finds that, for the entire rating period on appeal, the weight of the evidence is against an evaluation in excess of 30 percent for folliculitis.  As stated above, the Veteran has been assigned a 30 percent evaluation under DC 7806.  A 30 percent evaluation is assigned when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  The next higher, 60 percent, evaluation is assigned when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the past 12-month period.  38 C.F.R. § 4.118.

In this case, none of the VA examiners have found that more than 40 percent of the entire body or more than 40 percent of exposed areas are affected by folliculitis.  For example, the 2008 VA examiner found that approximately 16.5 percent of the total body was affected, with 2 percent of exposed areas affected.  The 2009 VA examiner likewise found that approximately 16 percent of the total body was affected, and 9 percent of exposed areas were affected.  Thus, the amount of areas affected do not even meet the minimum criteria for the current 30 percent evaluation under DC 7806.  Further, the medical documentation shows that the Veteran has not taken corticosteroids or immunosuppressive drugs to treat her condition.  Therefore, DC 7806 does not allow for an evaluation in excess of 30 percent.  

As above, the Board has considered whether any alternate diagnostic codes would allow for an increased rating.  DC 7802, which addresses scars that are superficial and nonlinear, is potentially applicable in light of the 2007 and 2008 VA examiners' findings of scarring over the body.  A 10 percent evaluation is assigned under DC 7802 when the area affected is 144 square inches or greater.  Separate evaluations can be assigned if there are multiple qualifying scars.  However, the medical evidence in this case does not demonstrate that any of the scarred areas measured 144 square inches or greater.  Indeed, the 2007 VA examiner noted that only 1 percent of the arms, 9 percent of the chest, 10 percent of the legs, and 10 percent of the back were affected.  The 2008 VA examiner documented similar percentages that do not indicate an affected area of 144 square inches or greater.  Thus, DC 7802 does not allow for an evaluation in excess of 30 percent.

Next, there were no unstable or painful scars, so DC 7804 does not apply.  There are no other applicable diagnostic codes that would allow for a higher evaluation.

In conclusion, the evidence does not support an evaluation in excess of 30 percent for folliculitis for the entire rating period on appeal.  As the preponderance of the evidence is against the claim for increase, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Consideration

In addition to the foregoing, the Board has considered whether referral for an extraschedular evaluation is warranted for the Veteran's right carpal tunnel syndrome and folliculitis.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  The Veteran's right wrist and hand numbness and pain is contemplated by the schedular criteria for the 10 and 30 percent evaluations for incomplete paralysis of the median nerve (Code 8515).  Likewise, the Veteran's skin lesions and scarring directly correspond to the schedular criteria for a 30 percent evaluation for dermatitis or eczema (Code 7806).  For this reason, the Board finds that the assigned schedular ratings are adequate to rate the Veteran's right carpal tunnel syndrome and folliculitis, and no referral for an extraschedular rating is required.  Finally, the Veteran has indicated that she is employed.  Consequently, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Service connection for left carpal tunnel syndrome, to include as secondary to right carpal tunnel syndrome, is denied.

An evaluation for right carpal tunnel syndrome, in excess of 10 percent for the rating period prior to May 1, 2009, and in excess of 30 percent from May 1, 2009, is denied.  

An evaluation in excess of 30 percent for folliculitis is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


